        Case 5:19-cr-00030-gwc Document 36-2 Filed 07/09/19 Page 1 of 5




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook lnc. ("Facebook"), regardless of whether such information is

located within or outside of the United States, including zmy messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under l8 U.S.C. $ 2703(0, Facebook is required to disclose the

following information to the govemment for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, including fullname,    user


               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.

        (b)    All activity logs for the account and all other documents showing   the user's posts

               and other Facebook activities from September 1,2018 to March 31,2019;

        (c)    All photos   and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them from September 1, 2018

               to March 3l,z}lg,including Exchangeable Image File ("EXIF") data and any

               other metadata associated with those photos and videos;

        (d)    All profile information; News   Feed information; status updates; videos,

               photographs, articles, and other items; Notes; Wall postings; friend lists, including

               the friends' Facebook user identification numbers; groups and networks of which

               the user is a member, including the groups' Facebook group identification
 Case 5:19-cr-00030-gwc Document 36-2 Filed 07/09/19 Page 2 of 5



                                                            o'Friend" requests; comments;
      numbers; future and past event postings; rejected

      gifts; pokes; tags; and information about the user's access and use of Facebook

      applications;

(e)   All records or other information regarding the devices and intemet browsers

      associated with, or used in connection with, that user ID, including the hardware

      model, operating system version, unique device identifiers, mobile network

      information, and user agent string;

(f)   All other records and contents of communications       and messages made or received

      by the user from September 1,2018 to March 31,2019, including all Messenger

      activity, private messages, chat history, video and voice calling history, and

      pending "Friend" requests;

(g)   All "check ins" and other location information;

(h)   All IP logs, including alt records of the IP addresses that logged into the account;

(i)   All records of the account's   usage of the   "Like" feature, including all Facebook

      posts and all non-Facebook webpages and content that the user has       "liked";

(j)   All information    about the Facebook pages that the account is or was a   "fan" of;

(k)   All   past and present lists of friends created by the account;

(l)   All records of Facebook searches performed by the account from September 1,

      2018 to March 31,2019;

(m)   AIl information    about the user's access and use of Facebook Marketplace;

(n)   The types of service utilized by the user;
        Case 5:19-cr-00030-gwc Document 36-2 Filed 07/09/19 Page 3 of 5




       (o)     The length of service (including start date) and the means and source of any

               payments associated with the service (including any credit card or bank account

               number);

       (p)     All privacy settings and other account   settings, including privacy settings   for

               individual Facebook posts and activities, and all records showing which Facebook

               users have been blocked by the account;

       (q)     All   records pertaining to communications between Facebook and any person

               regarding the user or the user's Facebook account, including contacts with support

               services and records ofactions taken.

       Facebook is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.
         Case 5:19-cr-00030-gwc Document 36-2 Filed 07/09/19 Page 4 of 5




II.     Information to be seized by the government

        All information described above in Section I that constitutes fruits,   evidence and

instrumentalities of violations of 21 U.S.C. $$ 8a1(a)(1) and 846, and 18 U.S.C. g 924(c) from

September 1, 2018 to March 31,2019, including, for each user ID identified on Attachment A,

information pertaining to the following matters:

            (a) Sale, distribution, and possession with intent to distribute controlled substances

               and conspiracy to do so, including types, amounts, and prices of drugs trafficked,

               as   well as dates, places, and amounts of specific transactions; any information

               related to sources ofcontrolled substances; possession, acquisition, use, and

               disposition of frearms and ammunition; any information recording schedules          of
               travel; all bank records, checks, ciedit card bills, account information, and other

               financial records and information, including information about the

               transportation/possession/transfer of bulk fiat currency and digital currency.

           (b) Evidence indicating how and when the Facebook account was accessed or used,

               to determine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;

           (c) The identity of the person(s) who created or used the user ID, including records

               that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications, other

records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic datamay be conducted

by a.ry government personnel assisting in the investigation, who may include, in addition to law
        Case 5:19-cr-00030-gwc Document 36-2 Filed 07/09/19 Page 5 of 5




enforcement officers and agents, attorneys for the goverrment, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a iomplete copy of the disclosed

electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
